POWELL, P. J.
The opinion of the Court of Civil Appeals in this cause is reported in 265 S. W. 205. It took the form of an action in trespass to try title to the pine timber on several tracts of land. The Court of Civil Appeals affirmed the judgment of the district court. The case was submitted without oral argument in our court a few days ago. All parties to the suit have just filed an agreed judgment, which they request the Supreme Court to enter. It affirms in part the judgments of the lower courts and in part reverses those judgments, and renders judgment in favor of plaintiff in error. The agreed judgment assesses the costs of the Supreme Court and the Court of Civil Appeals against defendants in error, and those of the district court against plaintiff in error.
It is the proper practice of the Supreme Court, in order to facilitate a settlement reached by the parties in a case of this kind, to enter an agreed judgment. See San Jacinto Rice Co. et al. v. Hamman (Tex. Com. App.) 247 S. W. 500; S. W. Settlement & Development Co. v. Village Mills Co. (Tex. Com. App.) 265 S. W. 124.
Therefore, without in any way passing upon the merits of the case, but solely because of the agreed motion aforesaid, we recommend that the Supreme Court enter the agreed judgment now on file among the papers of this cause, and a synopsis of which we have stated in this report.